        Case 4:19-cv-03620 Document 19 Filed on 03/28/20 in TXSD Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 TWANA AHMED, Individually and on                §
 Behalf of all Others Similarly Situated,        §
                                                 §
                    Plaintiffs,                  §
 v.                                              §
                                                 §
                                                 §       CIVIL ACTION NO. 4:19-cv-03620
                                                 §
 USAPD, LLC., D/B/A USA PATROL                   §
 DIVISION AND ISAM SAMARA                        §
                                                 §
                    Defendants                   §

                       CERTIFICATE OF INTERESTED PARTIES

Pursuant to FEDERAL RULE OF CIVIL PROCEDURE 7.1, Defendants, USAPD, LLC, d/b/a

USA Patrol Division, and Isam Samara, file this Certificate of Interested Parties.


The following persons and entities have an interest in the outcome of this litigation:

      (1) USAPD, LLC, d/b/a USA Patrol Division.
          13326 Westheimer, Suite A,
          Houston, Texas 77077.

      (2) Isam Samara.
          3001 Autumn Creek Drive,
          Friendswood, Texas 77546.

      (3) The Royal Ezeoke Law Firm, PC (counsel for Defendants)
          Alphonsus O. Ezeoke
          Texas Bar No. 24025356
          Federal Admission No. 27052
          11806 Wilcrest Dr., Suite 222
          Houston, Texas 77031
          Tel. (281) 499-0505
          Fax. (713) 490-3440
          Attorney for Defendants




1 |P a g e /   Defendants’ Certificate of     Interested    Parties
     Case 4:19-cv-03620 Document 19 Filed on 03/28/20 in TXSD Page 2 of 2



   (4) Twana Ahmed and all individuals presently unknown.
       4309 Yoakum Blvd,
       Houston, Texas 77006
       (713) 521-6575


   (5) Amanda C. Hernandez
       Federal Bar No. 1531045
       Texas Bar No.: 24064411
       4309 Yoakum Blvd.,
       Houston, Texas, 77006
       Telephone: (713) 521-6575
       Facsimile: (281) 572-5370
       Email: amanda@ahfirm.com
       ATTORNEY FOR PLAINTIFFS

                                          Respectfully submitted,

                                          The Royal Ezeoke Law Firm, P.C.




                                          By:
                                          Alphonsus O. Ezeoke
                                          Texas Bar No. 24025356
                                          Federal Admission No. 27052
                                          11806 Wilcrest Dr., Suite 222
                                          Houston, Texas 77031
                                          Tel: (281) 499-0505
                                          Fax: (713) 490-3440
                                          Attorney for Defendants


                              CERTIFICATE OF SERVICE

       I certify that on March 28, 2020, a true and correct copy Defendants’ Disclosure of

Interested Parties was served on Plaintiff’s Attorney, Amanda C. Hernandez, by CM/ECF.




                                          Alphonsus O. Ezeoke
